DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office correspondence is in response to the application number 16/678698 filed on November 8, 2019.  Claims 1 – 26 are pending.
Priority
This application is claiming a continuation benefit of prior-filed application No. 15/602887 (now U.S. Patent 10,587,934) under 35 U.S.C. 120, 121, 365(c), or 386(c), which claimed benefit to provisional application 62/341012 which was filed on May 24, 2016.  Because this application names the inventor or at least one joint inventor named in the prior application 15/602887, and the prior application was copending at the time of the filing date of the current application, the applicant is entitled to the benefit claim to the prior-filed application, which is a priority date of 5/24/2016.
Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 11/08/2019 were filed after the mailing date of the application on 11/08/2019.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 – 26 are rejected on the ground of non-provisional nonstatutory anticipatory-type double patenting as being unpatentable over claims 1 – 22 of U.S. Patent 10,587,934.  Although the conflicting claims are not identical, they are not patently distinct from each other because both sets of claims are directed to the same invention.  This is a non-provisional nonstatutory obviousness-type double patenting rejection since the claims directed to the same invention have in fact been patented.
In regard to claim 1:
Application 16/678698
U.S. Patent 10,587,934
1.    A method of processing media data, the method comprising:
1. A method of processing media data, the method comprising:
receiving a manifest file data structure for a media presentation including the media data, wherein the media presentation comprises an adaptation set comprising a set of video representations including a video representation, the video representation comprises segments, and at least one of the segments comprises virtual reality (VR) video data;
receiving the media data, wherein the media data comprises a media presentation, the media presentation comprises a video representation from an adaptation set comprising a set of video representations, the video representations comprises segments, and at least one of the segments comprise virtual reality (VR) video data; 

determining, based at least in part on data signaled at an adaptation set level of the manifest file data structure for the media presentation, a projection mapping used in the adaptation set, wherein;
determining, based at least in part on data signaled at an adaptation set level of a media presentation description data structure for the media presentation, a projection mapping used in the media presentation, wherein: 
the data signaled at the adaption set level comprises an element in the manifest file data structure; and
the data signaled at the adaption set level comprises an element in the media presentation description data structure; 
the video representation belongs to the adaption set; and 

the element indicates one of: (a) all the segments contain VR video data, and the projection mapping represents to decode the segments as VR video data, or (b) there is at least one segment that contains VR video data and there is at least one segment that does not contain VR video data, and the projection mapping represents to decode the segment as either VR video data or non-VR video data;
processing the data signaled at the adaptation set level of the manifest file data structure indicating the projection mapping used in the media presentation, wherein the processing further comprises using the projection mapping to determine:
processing the segments of the video representation of the media presentation based on the projection mapping used in the media presentation, wherein the processing further comprises using the projection mapping to determine:
whether to retrieve the segments of the video representation; how to render the segments of the video representation; 
whether to retrieve the segments of the video representation; and how to decode the segments of the video representation;
and after retrieving the segments of the video representation, outputting the segments of the video representation.
and upon retrieving the segments of the video representation, outputting the processed segments to a device capable of consuming VR video data. 

It is clear that all of the elements of the instant application 16/678698 (herein ‘698) claim 1 are to be found in U.S. Patent 10,587,934 (herein ‘934) claim 1 (as the instant application ‘698 claim 1 fully In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993).  Since the ‘698 claim 1 is anticipated by claim 1 of ‘934, it is not patently distinct from ‘934 claim 1.
In regard to claim 2, see claim 2 of ‘934
In regard to claim 3, see claim 3 of ‘934.
In regard to claim 4, see claim 4 of ‘934.
In regard to claim 5, see claim 5 of ‘934.
In regard to claim 6, see claim 6 of ‘934.
In regard to claim 7, see claim 1 of ‘934.
In regard to claim 8:
Application 16/678698
U.S. Patent 10,587,934
8. A device for processing media data, the device comprising: a memory configured to store the media data; and one or more processors configured to:
    7. A device for processing media data, the device comprising: 
a memory configured to store the media data; and
 one or more processors configured to: 
receive a manifest file data structure for a media presentation including the media data, wherein the media presentation comprises an adaptation set comprising a set of video representations including a video representation, the video 



determine, based at least in part on data signaled at an adaptation set level of a media presentation description data structure for a media presentation, a projection mapping used in the media presentation, wherein: 
the data signaled at the adaption set level comprises an element in the manifest file data structure; and
the data signaled at the adaption set level comprises an element in the media presentation description data structure; 
the video representation belongs to the adaption set; and 
the element indicates there is the at least one segment that contains the VR video data and the projection mapping indicates that video data of the at least one segment is to be rendered as VR video data; process the data signaled at the adaptation set level of the manifest file data structure indicating the projection mapping used in the media presentation,
the element indicates one of: (a) all the segments contain VR video data, and the projection mapping represents to decode the segments as VR video data, or (b) there is at least one segment that contains VR video data and there is at least one segment that does not contain VR video data, and the projection mapping represents to decode the segment as either VR video data or non-VR video data;
wherein the processing further comprises using the projection mapping to determine:
whether to retrieve the segments of the video representation; and

how to decode the segments of the video representation; and upon retrieving the segments of the video representation, output the processed segments to a device capable of consuming VR video data. 

It is clear that all of the elements of the instant application 16/678698 (herein ‘698) claim 8 are to be found in U.S. Patent 10,587,934 (herein ‘934) claim 7 (as the instant application ‘698 claim 8 fully encompasses ‘934 claim 7).  The difference between ‘698 claim 8 and ‘934 claim 7 lies in the fact that the ‘934 claim includes many more elements and is thus much more specific.  Thus the invention of claim 7 of the ‘934 patent is in effect a “species” of the “generic” invention of ‘698 claim 8.  It has been held that the generic invention is “anticipated” by the “species”.  See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993).  Since the ‘698 claim 8 is anticipated by claim 7 of ‘934, it is not patently distinct from ‘934 claim 7.
In regard to claim 9, see claim 10 of ‘934.
In regard to claim 10, see claim 11 of ‘934.
In regard to claim 11, see claim 12 of ‘934.
In regard to claim 12, see claim 13 of ‘934.
In regard to claim 13, see claim 14 of ‘934.
In regard to claim 14, see claim 7 of ‘934.
In regard to claim 15, see claim 8 of ‘934.
In regard to claim 16, see claim 9 of ‘934.
In regard to claim 17:
Application 16/678698
U.S. Patent 10,587,934

  15. A method of processing media data, the method comprising:
generating media data, wherein the media data comprises a media presentation, the media presentation comprises a video representation, the video representation comprises segments, and at least one of the segments comprise virtual reality (VR) video data;
generating media data, wherein the media data comprises a media presentation, the media presentation comprises a video representation, the video representation comprises segments, and at least one of the segments comprise virtual reality (VR) video data; 
including in the media data, data signaled at an adaptation set level of a manifest file data structure that identifies a projection mapping used in the media presentation included in the media data, wherein:
including in the media data, data signaled at an adaptation set level of a media presentation description data structure that identifies a projection mapping used in the media presentation included in the media data, wherein: 
the data signaled at the adaption set level comprises an element in the manifest file data structure; and
the data signaled at the adaption set level comprises an element in the media presentation description data structure; 
the video representation belongs to the adaption set; and 
the element indicates there is at least one segment that contains VR video data and the projection mapping represents to decode the segment as VR video data; and
the element indicates one of: (a) all the segments contain VR video data, and the projection mapping represents to decode the segments as VR video data, or (b) there is at least one segment that contains VR video data and there is 

and sending segments of a video representation of the media presentation based on the projection mapping used in the media presentation, wherein the projection mapping indicates to a receiving device whether to retrieve the segments of the video representation.

It is clear that all of the elements of the instant application 16/678698 (herein ‘698) claim 17 are to be found in U.S. Patent 10,587,934 (herein ‘934) claim 15 (as the instant application ‘698 claim 17 fully encompasses ‘934 claim 15).  The difference between ‘698 claim 17 and ‘934 claim 15 lies in the fact that the ‘934 claim includes many more elements and is thus much more specific.  Thus the invention of claim 15 of the ‘934 patent is in effect a “species” of the “generic” invention of ‘698 claim 17.  It has been held that the generic invention is “anticipated” by the “species”.  See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993).  Since the ‘698 claim 17 is anticipated by claim 15 of ‘934, it is not patently distinct from ‘934 claim 15.
In regard to claim 18, see claim 16 of ‘934.
In regard to claim 19, see claim 17 of ‘934.
In regard to claim 20, see claim 18 of ‘934.
In regard to claim 21, see claim 17 of ‘934.
In regard to claim 22:

U.S. Patent 10,587,934
22.    A device for processing media data, the device comprising: a memory configured to store the media data; and 
one or more processors configured to: 
    19. A device for processing media data, the device comprising:
 a memory configured to store the media data; and 
one or more processors configured to: 
generate media data, wherein the media data comprises a media presentation, the media presentation comprises a video representation, the video representation comprises segments, and at least one of the segments comprise virtual reality (VR) video data;
generate media data, wherein the media data includes comprises a media presentation, the media presentation comprises a video representation, the video representation comprises segments, and at least one of the segments comprise virtual reality (VR) video data; 
include in the media data, data signaled at an adaptation set level of a manifest file data structure that identifies a projection mapping used in the media presentation included in the media data, wherein:
include in the media data, data signaled at an adaptation set level of a media presentation description data structure that identifies a projection mapping used in the media presentation included in the media data, wherein:
the data signaled at the adaption set level comprises an element in the manifest file data structure; and
the data signaled at the adaption set level comprises an element in the media presentation description data structure; the video representation belongs to the adaption set; and 

send segments of a video representation of the media presentation based on the projection mapping used in the media presentation, wherein the projection mapping indicates to a receiving device whether to retrieve the segments of the video representation.
the element indicates one of: (a) all the segments contain VR video data, and the projection mapping represents to decode the segments as VR video data, or (b) there is at least one segment that contains VR video data and there is at least one segment that does not contain VR video data, and the projection mapping represents to decode the segment as either VR video data or non-VR video data; and 

send segments of a video representation of the media presentation based on the projection mapping used in the media presentation, wherein the projection mapping indicates to a receiving device whether to retrieve the segments of the video representation.
send the segments of the video representation of the media presentation based on the projection mapping used in the media presentation wherein the projection mapping indicates to a receiving device whether to retrieve the segments of the video representation.

It is clear that all of the elements of the instant application 16/678698 (herein ‘698) claim 22 are to be found in U.S. Patent 10,587,934 (herein ‘934) claim 19 (as the instant application ‘698 claim 22 fully encompasses ‘934 claim 19).  The difference between ‘698 claim 22 and ‘934 claim 19 lies in the fact that the ‘934 claim includes many more elements and is thus much more specific.  Thus the invention of claim 19 of the ‘934 patent is in effect a “species” of the “generic” invention of ‘698 claim 22.  It has been held that the generic invention is “anticipated” by the “species”.  See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993).  Since the ‘698 claim 22 is anticipated by claim 19 of ‘934, it is not patently distinct from ‘934 claim 19.
In regard to claim 23, see claim 20 of ‘934.
In regard to claim 24, see claim 21 of ‘934.
In regard to claim 25, see claim 22 of ‘934
In regard to claim 26, see claim 19 of ‘934.
Claim Analysis - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1 – 26 are directed to statutory subject matter.  The claims are directed to non-abstract improvements in computer related technology.  A claim is non-statutory when it is directed to a judicial exception (e.g. either one of mathematical concepts, mental processes, or certain methods of organizing human activity) without significantly more.  The claimed invention is not directed to a judicial exception.  Instead, the claimed invention is directed to a technological improvement for processing virtual reality (VR) by enabling dynamic adaptive streaming over HTTP (DASH) to support VR signaling with backwards capability wherein for a media presentation that includes VR video data, a projection mapping is determined based at least in part on data signaled at an adaption set level of a media presentation description data structure, and the signaled data comprises an element which indicates the composition of which segments contain VR video data, such that the use of the projection mapping can determine whether a device is capable of consuming VR video data.  The ordered steps of the claimed invention provides a specific improvement for processing segments of a video representation of the media 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 17, 21, 22 and 26 are rejected under 35 U.S.C. 102 (a) (2) as being anticipated by Ouedraogo et al. (U.S. 2019/0158933 A1; herein referred to as Ouedraogo).
In regard to claim 17, Ouedraogo teaches a method of processing media data (“. . . The invention generally relates to the field of timed media data streaming over communication networks, for example communication networks conforming to Internet Protocol (IP) standard. . .” ¶ [0001]), the method comprising (“ . . . the invention concerns methods, devices, and computer programs for improving streaming of virtual reality or omnidirectional media data, over IP networks using the HyperText Transfer Protocol (HTTP) . . . ” ¶ [0016]): generating media data (see ¶ [0106] “ . . . there exist new kinds of video sequences that are generated to provide immersive experience to end users. Such video sequences may be captured by using "fish eye" objective lens or using several cameras that are placed on a special rig to acquired images according to several directions. According to the latter configuration, the obtained images are stitched to form panorama images of a wide scene (these , wherein the media data comprises a media presentation (see ¶ [0107] “. . . FIG. 1, comprising FIGS. 1a, 1b, and 1c, illustrates schematically the characteristics of panorama video sequences also called a multi-directional, a pluri-directional, an omnidirectional, a 360.degree., or a virtual reality video sequence . . .”), the media presentation comprises a video representation (see ¶ [0111] “. . . the video 100 of FIG. 1a is composed of a sequence of panorama images 105-1 to 105-n. These panorama images result from the projection of the wide view onto the 2D plan of the images . . . “), the video representation comprises segments (see ¶ [0129] “. . . each encoded alternative of the same media content component being referred to as a Representation. In turn, each Representation typically consists of one or multiple media and/or initialization segments (reference 403 in FIG. 4) . . .”), and at least one of the segments comprise virtual reality (VR) video data (see ¶ [0102] “. . . the invention makes it possible to provide description of segments of virtual reality or omnidirectional media contents in a streaming manifest or streaming playlist, so that segments having characteristics corresponding to the ones needed by a client may be requested. Such characteristics may comprise, in particular, fields of view, viewpoints, and relative quality information to allow dynamic adaptation . . .”); including in the media data, data signaled at an adaptation set level of a manifest file data structure (see ¶ ¶ [0128 - 0129], Fig. 4 (“. . . A manifest, for example a MPD, is a document, typically an XML file (or even a plain text file, for HTTP Live Streaming), that describes all the media content components that can be accessed for a given media presentation. Such a description may comprise the types of the media content components (for example audio, video, audio-video, metadata, or text), the durations of the media segments, and the addresses (e.g. the URL) associated with the media segments, that is to say the addresses from which the media content components can be obtained.  Typically, an MPD is based on a hierarchical data model as depicted in FIG. 4. It consists of one or multiple periods (reference 400 in FIG. 4), each period having a starting time and duration and consists of one or multiple adaptation sets (reference 401 in FIG. 4). An adaptation set  that identifies a projection mapping used in the media presentation included in the media data(see ¶ ¶ [0131 - 0132] “. . . Manifest file 215 is also used to determine the http addresses of these media segments and the relations between these media segments. Moreover, manifest file 215 gives items of information about the content of the media presentation (i.e. interleaved audio and video in the given example). These items of information may comprise a resolution, a bit-rate, and similar information.  In view of this information, the adaptation logic module 250 of the client 220 can therefore select media segments from appropriate versions to emit corresponding http requests (step 230) for downloading these media segments . . .”; ¶ [0143]” . . . a capturing projection scheme is associated with each panorama image, for example to conserve appropriate proportions in the recorded scene . . .”), wherein: the data signaled at the adaption set level comprises an element (e.g. representation) in the manifest file data structure (see ¶ ¶ [0148 - 0149], Fig.3b “. . . FIG. 3b illustrates steps for selecting a media presentation from a manifest file. Such steps are typically carried out by a streaming client such as the client 220 in FIG. 2. In response to an initial client's request 350, the manifest file 345 is received by the client. The manifest file is parsed at step 360 to determine which media stream should be downloaded.  Next, selection step 365 of the media stream aims at determining a list of media segments that match the characteristics of the client (for example in terms of bandwidth, codec, resolutions, VR support, etc.). This can be handled by an adaptation logic, such as the adaptation logic 250 of the client 220 illustrated in FIG. 2. For example, the client selects from a MPD file a Representation which contains the list of media segments that are requested at step 370 with their HTTP URL addresses . . . “); and the element indicates there is at least one segment that contains VR video data (e.g. specific to VR content) and the projection mapping (e.g. field of view) represents to decode the segment (see ¶ [0132] “. . .  These temporal media segments, received in http response 235, can be parsed (de-encapsulated) and then decoded in appropriate media as VR video data (see ¶ [0142] “. . . As illustrated, raw video data 301 can be stitched to generate virtual reality video (step 302). Such a step can be performed within the server or remotely, for example in the video source . . .”); and sending segments of a video representation of the media presentation based on the projection mapping (e.g. field of view) used in the media presentation (see ¶ [0175] “. . . the video server generates new combinations of virtual reality media data are that specific to the use of VR content. These new combinations add selection alternatives for VR clients, which makes it possible to select an optimal VR stream as a function of the needs of the VR client. In particular, the video server may generate video sequences with different field of views (FOV). The server may also use different encoding qualities in specific areas of the panorama images so that the client can select the best quality given a viewpoint . . .”), wherein the projection mapping indicates to a receiving device whether to retrieve the segments of the video representation (see ¶ ¶ [0189 - 0191]” . . . the client parses the manifest file and extracts the information of FOV for each media stream alternative. The client selects the media streams which have the closest FOV to its FOV. When the FOV is narrower than the display's FOV the decoded image is stretched before the rendering to ensure a correct viewing of the VR content . . .”).
In regard to claim 21, Ouedraogo teaches wherein the manifest file data structure comprises a media presentation description data structure (see ¶ [0006] “. . . standard enables association of a compact description of the media content of a media presentation with HTTP Uniform Resource Locations (URLs). Such an association is typically described in a file called a manifest file or a description file. In the context of DASH, this manifest file is an XML file also called the MPD file (Media Presentation Description) . . .”)
In regard to claim 22, Ouedraogo teaches a device for processing media data (“ . . . the invention concerns methods, devices, and computer programs for improving streaming of virtual reality or omnidirectional media data, over IP networks using the HyperText Transfer Protocol (HTTP) . . . ” ¶ [0016]), the device comprising: a memory configured to store the media data see  ¶¶ [0248 -0249]”. . .  a random access memory (RAM) 502 for storing the executable code of the method of embodiments of the invention as well as the registers adapted to record variables and parameters necessary for implementing the method for reading and writing the manifests and/or for encoding the video and/or for reading or generating data under a given file format, the memory capacity thereof can be expanded by an optional RAM connected to an expansion port for example; a read only memory (ROM) 503 for storing computer programs for implementing embodiments of the invention . . .”); and one or more processors (see ¶ [0247]” . . . a central processing unit (CPU) 501, such as a microprocessor; . . . “) configured to (see ¶ [0255] “ . . . The central processing unit 501 is adapted to control and direct the execution of the instructions or portions of software code of the program or programs according to embodiments of the invention, which instructions are stored in one of the aforementioned storage means . . . “):
generate media data (see ¶ [0106] as described for the rejection of claim 17 and is incorporated herein), wherein the media data comprises a media presentation (see ¶ [0107] as described for the rejection of claim 17 and is incorporated herein), the media presentation comprises a video representation (see ¶ [0111] as described for the rejection of claim 17 and is incorporated herein), the video representation comprises segments(see ¶ [0129] as described for the rejection of claim 17 and is incorporated herein), and at least one of the segments comprise virtual reality (VR) video data(see ¶ [0102] as described for the rejection of claim 17 and is incorporated herein);
include in the media data, data signaled at an adaptation set level of a manifest file data structure(see ¶ ¶ [0128 - 0129], Fig. 4 as described for the rejection of claim 17 and is incorporated  that identifies a projection mapping used in the media presentation included in the media data(see ¶ ¶ [0131 - 0132], ¶ [0143] as described for the rejection of claim 17 and is incorporated herein), wherein: the data signaled at the adaption set level comprises an element e.g. representation) in the manifest file data structure (see ¶ ¶ [0148 - 0149], Fig.3b as described for the rejection of claim 17 and is incorporated herein); and
the element indicates there is at least one segment that contains VR video data(e.g. specific to VR content) and the projection mapping  (e.g. field of view) represents to decode the segment (see ¶ [0132] as described for the rejection of claim 17 and is incorporated herein) as VR video data(see ¶ [0142] as described for the rejection of claim 17 and is incorporated herein); and
send segments of a video representation of the media presentation based on the projection mapping (e.g. field of view)  used in the media presentation(see  ¶ [0175] as described for the rejection of claim 17 and is incorporated herein), wherein the projection mapping indicates to a receiving device whether to retrieve the segments of the video representation(see ¶ ¶ [0189 - 0191] as described for the rejection of claim 17 and is incorporated herein).
In regard to claim 26, Ouedraogo teaches wherein the manifest file data structure comprises a media presentation description data structure (see ¶ [0006] as described for the rejection of claim 21 and is incorporated herein).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1 – 16, 18 – 20, and 23 - 25 are rejected under 35 U.S.C. 103 as being unpatentable over Ouedraogo et al. (U.S. 2019/0158933 A1; herein referred to as Ouedraogo) in view of in view of Hirabayashi et al.  (U.S. 2017/0127152 A1; herein referred to as Hirabayashi).
In regard to claim 1, Ouedraogo teaches a method of processing media data (“. . . The invention generally relates to the field of timed media data streaming over communication networks, for example communication networks conforming to Internet Protocol (IP) standard. . .” ¶ [0001]), the method comprising (“ . . . the invention concerns methods, devices, and computer programs for improving streaming of virtual reality or omnidirectional media data, over IP networks using the HyperText Transfer Protocol (HTTP) . . . ” ¶ [0016]):
receiving a manifest file data structure for a media presentation including the media data  (“. . . Manifest files gather a set of descriptors that specify descriptive information on the media samples described in the manifest. A descriptor may be structured elements like for example XML nodes (elements and/or attributes) or may be described with JSON (JavaScript Object Notation) or even in plain text format provided that keywords or comments are dedicated to convey these descriptors.  By receiving a manifest file, a client device gets the description of each media content component. Accordingly, it is aware of the kind of media content components proposed in the media presentation and knows the HTTP URLs to be used for downloading the associated initialization and/or media segments. Therefore, the client device can decide which media content components to download (via , wherein the media presentation comprises an adaptation set comprising a set of video representations including a video representation (¶ ¶ [0128 - 0129], Fig. 4 “ . . . A manifest, for example a MPD, is a document, typically an XML file (or even a plain text file, for HTTP Live Streaming), that describes all the media content components that can be accessed for a given media presentation. Such a description may comprise the types of the media content components (for example audio, video, audio-video, metadata, or text), the durations of the media segments, and the addresses (e.g. the URL) associated with the media segments, that is to say the addresses from which the media content components can be obtained.  Typically, an MPD is based on a hierarchical data model as depicted in FIG. 4. It consists of one or multiple periods (reference 400 in FIG. 4), each period having a starting time and duration and consists of one or multiple adaptation sets (reference 401 in FIG. 4). An adaptation set provides the information about one or multiple media content components and its various encoded alternatives (reference 402 in FIG. 4) . . .”), the video representation comprises segments (¶ [0129] “. . . each encoded alternative of the same media content component being referred to as a Representation. In turn, each Representation typically consists of one or multiple media and/or initialization segments (reference 403 in FIG. 4) . . .”), and at least one of the segments comprises virtual reality (VR) video data (see ¶ [0102] “. . . the invention makes it possible to provide description of segments of virtual reality or omnidirectional media contents in a streaming manifest or streaming playlist, so that segments having characteristics corresponding to the ones needed by a client may be requested. Such characteristics may comprise, in particular, fields of view, viewpoints, and relative quality information to allow dynamic adaptation . . .”);
determining, based at least in part on data signaled at an adaptation set level of the manifest file data structure for the media presentation (see ¶ [0130] “. . . interleaved audio and video data streams are proposed as two alternative version, each version being split into consecutive temporal , a projection mapping used in the adaptation set (see ¶ ¶ [0131 - 0132] “. . . Manifest file 215 is also used to determine the http addresses of these media segments and the relations between these media segments. Moreover, manifest file 215 gives items of information about the content of the media presentation (i.e. interleaved audio and video in the given example). These items of information may comprise a resolution, a bit-rate, and similar information.  In view of this information, the adaptation logic module 250 of the client 220 can therefore select media segments from appropriate versions to emit corresponding http requests (step 230) for downloading these media segments . . .”; ¶ [0143]” . . . a capturing projection scheme is associated with each panorama image, for example to conserve appropriate proportions in the recorded scene . . .”), wherein; the data signaled at the adaption set level comprises an element(e.g. representation) in the manifest file data structure (see ¶ ¶ [0148 - 0149], Fig.3b “. . . FIG. 3b illustrates steps for selecting a media presentation from a manifest file. Such steps are typically carried out by a streaming client such as the client 220 in FIG. 2. In response to an initial client's request 350, the manifest file 345 is received by the client. The manifest file is parsed at step 360 to determine which media stream should be downloaded.  Next, selection step 365 of the media stream aims at determining a list of media segments that match the characteristics of the client (for example in terms of bandwidth, codec, resolutions, VR support, etc.). This can be handled by an adaptation logic, such as the adaptation logic 250 of the client 220 illustrated in FIG. 2. For ; and
the element indicates there is the at least one segment that contains the VR video data (e.g. specific to VR content) and the projection mapping (e.g. field of view) indicates that video data of the at least one segment is to be rendered as VR video data (see ¶ [0175] “ . . . the video server generates new combinations of virtual reality media data are that specific to the use of VR content. These new combinations add selection alternatives for VR clients, which makes it possible to select an optimal VR stream as a function of the needs of the VR client. In particular, the video server may generate video sequences with different field of views (FOV). The server may also use different encoding qualities in specific areas of the panorama images so that the client can select the best quality given a viewpoint . . .”);
processing the data signaled at the adaptation set level of the manifest file data structure indicating the projection mapping (e.g. FOV) used in the media presentation (see ¶ ¶ [0181 - 0183]” . . . the video server generates a manifest file (for instance an MPD for the DASH context) which includes information specifying the field of view of at least one segment of one media stream. This information corresponds to the maximum field of view that can be viewed with the concerned segment, in the 3D frame reference of the sphere representing the 3D wide view, for example the 3D frame reference 135 in FIG. 1b.  According to a first alternative, the FOV is parameterized by a single value which corresponds either to the horizontal angle, the vertical angle, or diagonal angle such as the horizontal and vertical angles 125 and 130 illustrated in Figure 1c, respectively. This FOV value may vary from 0 to 360 and corresponds to the angle measured in degrees.  In the MPD file, this new parameter may be defined in a dedicated descriptor at several levels of the MPD . . .”) 
 , wherein the processing further comprises using the projection mapping (e.g. FOV) to determine (see ¶ [0189]” . . . the client parses the manifest file and extracts the information of FOV for :
whether to retrieve the segments of the video representation (see ¶ ¶ [0190 - 0191]” . . . the client discards, in a preliminary step, the media streams for which the FOV value is narrower than its FOV.  Then, the media stream which FOV is the closest to the client's display FOV is selected. It ensures that only media stream with a sufficient FOV is selected . . .”);
 how to render the segments of the video representation (see ¶ [0196]” . . . At the client end, upon reception of the manifest and after having parsed the latter, the preferred FOV parameter may be obtained. As a consequence, the client may select the version with a preferred (or targeted) FOV that is greater than or equal to and also the closest to its predefined display's FOV. As a result, the client is able to request the media segments which will provide the best rendering quality on its rendering device . . . “);
Ouedraogo fails to explicitly teach and after retrieving the segments of the video representation, outputting the segments of the video representation.  However Hirabayashi teaches and after retrieving the segments of the video representation (see ¶ [0060]” . . . a relationship among the periods (Period), the representations (Representation), and the segments (Segment) in the MPD is as illustrated in FIG. 3. Specifically, one piece of media content can be managed on a period basis (Period), where the period serves as a data unit in a temporal direction, whereas each of the periods (Period) can be managed on a segment basis ( Segment), where the segment serves as a data unit in the temporal direction. In addition, the plurality of representations (Representation) having attributes such as bit rates different from one another can be configured with respect to each of the periods outputting the segments of the video representation. . .”), outputting the segments of the video representation (see ¶ [0106]” . . . The MPD generation unit 105 generates the MPD that controls the delivery of the 
It would have been obvious to one with ordinary skill in the art before the effective filing date of the applicant’s application to incorporate a method, device and system to control the provisioning of video images delivered using the DASH standard and parsing an MPD at the period level and the adaptation set level to create a representation for the user, as taught by Hirabayashi, into a method, device and system for the streaming of VR media data over IP networks using HTTP using a DASH standard and the use of a manifest file to describe the components of the media data, as taught by Ouedraogo.  Such incorporation enhances the use of DASH to process virtual reality data, wherein the capability to interpret variable parameters for video encoding and decoding provides for an optimal transfer of the virtual reality images to the user.
In regard to claims 2, the combination of Ouedraogo and Hirabayashi teaches further comprising: determining whether an indication of the projection mapping (e.g. representation) used in the media presentation is present at a period level of the media presentation (“. . . the MPD has a configuration as illustrated in FIG. 2. In the analysis (parsing) of the MPD, the client selects an optimum one from among the attributes of representations (Representation) contained in periods (Period) in the MPD (Media Presentation in FIG. 2). . . “Hirabayashi ¶ [0059]), and wherein determining, based at least in part on the data signaled at the adaptation set level of a media presentation description (“. . . The meta data can be configured to have the plurality of representations belonging to the adaptation set containing the information on the file containing the encoded data in which the image data of the main image is encoded. . . “Hirabayashi ¶ [0026]), the projection mapping (e.g. representation) used in the media presentation is performed in response to determining that the indication of the projection mapping used in the media presentation is not present (e.g. representations having different attribute at the period level of the media presentation (“ . . . a relationship among the periods (Period), the representations ( Representation), and the segments (Segment) in the MPD is as illustrated in FIG. 3. Specifically, one piece of media content can be managed on a period basis (Period), where the period serves as a data unit in a temporal direction, whereas each of the periods (Period) can be managed on a segment basis (Segment), where the segment serves as a data unit in the temporal direction. In addition, the plurality of representations (Representation) having attributes such as bit rates different from one another can be configured with respect to each of the periods (Period) . . . “Hirabayashi ¶ [0060]).
The motivation to combine Hirabayashi with Ouedraogo is described for the rejection of claim 1 and is incorporated herein.  Additionally, the combination enables the use of DASH to process virtual reality data, wherein the capability to interpret variable parameters for video encoding and decoding provides for an optimal transfer and updating of the virtual reality images to the user. 
In regard to claim 3, the combination of Ouedraogo and Hirabayashi teaches further comprising: determining whether an indication of the projection mapping (e.g. representation) used in the media presentation is present at a period level of the media presentation (“. . . the MPD has a configuration as illustrated in FIG. 2. In the analysis (parsing) of the MPD, the client selects an optimum one from among the attributes of representations (Representation) contained in periods (Period) in the MPD (Media Presentation in FIG. 2). . . “see Hirabayashi ¶ [0059]), and wherein determining, based at least in part on the data signaled at the adaptation set level of a media presentation description (“. . . The meta data can be configured to have the plurality of representations belonging to the adaptation set containing the information on the file containing the encoded data in which the image data of the main image is encoded. . . “see Hirabayashi ¶ [0026]), the projection mapping (e.g. representation) used in the media presentation is performed in response to determining that the indication of the projection mapping used in the media presentation is present (e.g. representation is present with  at the period level of the media presentation (“ . . . Accordingly, this file of the MPD (also referred to as MPD file) has a hierarchical structure at the periods (Period) and lower levels thereof as illustrated in FIG. 4. In addition, when placed in order on a temporal axis, this structure of the MPD is as illustrated in the example in FIG. 5. As it is clear from the example in FIG. 5, the plurality of representations (Representation) is present with respect to the same segment (Segment). The client adaptively selects one of these representations and consequently can acquire proper stream data to reproduce depending on the communication environment, the decoding capability of the own device, and so on. . . “see Hirabayashi ¶ [0061]).
The motivation to combine Hirabayashi with Ouedraogo is described for the rejection of claim 1 and is incorporated herein.  Additionally, the combination enables the use of DASH to process virtual reality data, wherein the capability to interpret variable parameters for video encoding and decoding provides for an optimal transfer of the virtual reality images to the user.
In regard to claim 4, the combination of Ouedraogo and Hirabayashi teaches further comprising: determining, based at least in part on data signaled at a period level (“. . . the MPD has a configuration as illustrated in FIG. 2. In the analysis (parsing) of the MPD, the client selects an optimum one from among the attributes of representations (Representation) contained in periods (Period) in the MPD (Media Presentation in FIG. 2) . . . “see Hirabayashi ¶ [0058]) of a second media presentation (e.g. auxiliary image) (“ . . . some encoding modes including scalable high efficiency video coding (SHVC) capable of encoding a plurality of hierarchies (layers) use one of the layers to encode an auxiliary image (also referred to as AUX image and so on) such as depth information (Depth) and a subtitle used with a usual image, namely, a main image . . . “see Hirabayashi ¶ [0004]), and without additional signaling at a representation level of the second media presentation (“ . . . In addition, the auxiliary information may be configured to be set in a representation to which a segment belongs, in which segment the file containing the encoded data in which the image data of the auxiliary image is encoded is set. Although , a projection mapping used in the second media presentation (“ . . . The meta data can be configured to have both of an adaptation set containing information on the file containing the encoded data in which the image data of the auxiliary image is encoded and an adaptation set containing information on a file containing the encoded data in which the image data of the main image is encoded . . . “see Hirabayashi ¶ [0024]); processing segments of a video representation of the second media presentation (“ . . . The client reads a top segment (Segment) of the selected representation (Representation) and acquires an initialization segment (Initialization Segment) to process. Subsequently, the client acquires subsequent segments (Segment) to reproduce . . .” see Hirabayashi ¶ [0059] based on the projection mapping used in the second media presentation (“. . . At least a portion of the auxiliary information can be configured to be set in an essential property of a representation to which a segment belongs, in which segment the file containing the encoded data in which the image data of the auxiliary image is encoded is set. . . “see Hirabayashi ¶ [0023]).
The motivation to combine Hirabayashi with Ouedraogo is described for the rejection of claim 1 and is incorporated herein.  Additionally, the combination enables the use of DASH to process virtual reality data, wherein the capability to interpret variable parameters and multiple images for video encoding and decoding provides for an optimal transfer of the virtual reality images to the user.
In regard to claim 5, the combination of Ouedraogo and Hirabayashi teaches wherein: 
processing the segments comprises decoding the segments of the video representation of the media presentation (see Ouedraogo ¶ [0132] “. . . the adaptation logic module 250 of the client 220 can therefore select media segments from appropriate versions to emit corresponding http requests (step 230) for downloading these media segments. In response, server 200 transmits the requested based on the projection mapping (e.g. FOV) used in the media presentation (see Ouedraogo ¶ [0123] “ . . . As illustrated in FIG. 1c, depending on the characteristics of the display, only a portion 120 of the 3D sphere representing the 3D wide view may be viewed. This portion is determined by a field of view (FOV) of the display. This FOV is parameterized by the two observation angles of the portion, for example with a horizontal FOV angle 125 and a vertical FOV angle 130. Another parameterization is the horizontal FOV and diagonal FOV angles . . .”); and outputting the processed segments comprises outputting the decoded segments of the video representation of the media presentation to a display device (see Ouedraogo ¶ [0132] “. . . In particular displaying may include a transformation process for instance to project a panorama image into a new frame reference (display frame reference) . . .”).
In regard to claim 6, the combination of Ouedraogo and Hirabayashi teaches wherein outputting the processed segments comprises sending the segments of the video representation of the media presentation to a client device (see Ouedraogo ¶ [0196] “. . . At the client end, upon reception of the manifest and after having parsed the latter, the preferred FOV parameter may be obtained. As a consequence, the client may select the version with a preferred (or targeted) FOV that is greater than or equal to and also the closest to its predefined display's FOV. As a result, the client is able to request the media segments which will provide the best rendering quality on its rendering device . . .”).
In regard to claim 7, the combination of Ouedraogo and Hirabayashi teaches wherein the manifest file data structure comprises a media presentation description data structure (see Ouedraogo ¶ [0006] “. . . standard enables association of a compact description of the media content of a media presentation with HTTP Uniform Resource Locations (URLs). Such an association is typically 
In regard to claim 8, Ouedraogo teaches a device for processing media data (“ . . . the invention concerns methods, devices, and computer programs for improving streaming of virtual reality or omnidirectional media data, over IP networks using the HyperText Transfer Protocol (HTTP) . . . ” ¶ [0016]), the device comprising: a memory configured to store the media data (see  ¶¶ [0248 -0249]”. . .  a random access memory (RAM) 502 for storing the executable code of the method of embodiments of the invention as well as the registers adapted to record variables and parameters necessary for implementing the method for reading and writing the manifests and/or for encoding the video and/or for reading or generating data under a given file format, the memory capacity thereof can be expanded by an optional RAM connected to an expansion port for example; a read only memory (ROM) 503 for storing computer programs for implementing embodiments of the invention . . .”); and one or more processors (see ¶ [0247]” . . . a central processing unit (CPU) 501, such as a microprocessor; . . . “)  configured to (see ¶ [0255] “ . . . The central processing unit 501 is adapted to control and direct the execution of the instructions or portions of software code of the program or programs according to embodiments of the invention, which instructions are stored in one of the aforementioned storage means . . . “):
receive a manifest file data structure for a media presentation including the media data (see ¶ ¶ [0007-0008]) as described for the rejection of claim 1 and is incorporated herein), wherein the media presentation comprises an adaptation set comprising a set of video representations including a video representation (see ¶ ¶ [0128 - 0129], Fig. 4 as described for the rejection of claim 1 and is incorporated herein), the video representation comprises segments (¶ [0129] as described for the rejection of claim 1 and is incorporated herein), and at least one of the segments comprises virtual reality (VR) video data (see ¶ [0102] as described for the rejection of claim 1 and is incorporated herein);
determine, based at least in part on data signaled at an adaptation set level of the manifest file data structure for the media presentation (see ¶ [0130] as described for the rejection of claim 1 and is incorporated herein), a projection mapping used in the adaptation set (see ¶ ¶ [0131 - 0132], ¶ [0143] as described for the rejection of claim 1 and is incorporated herein), wherein;
the data signaled at the adaption set level comprises an element(e.g. representation) in the manifest file data structure(see ¶ ¶ [0148 - 0149], Fig.3b as described for the rejection of claim 1 and is incorporated herein); and 
the element indicates there is the at least one segment that contains the VR video data (e.g. specific to VR content) and the projection mapping (e.g. field of view) indicates that video data of the at least one segment is to be rendered as VR video data (see ¶ [0175] as described for the rejection of claim 1 and is incorporated herein); 
process the data signaled at the adaptation set level of the manifest file data structure indicating the projection mapping (e.g. FOV) used in the media presentation (see ¶ ¶ [0181 - 0183] as described for the rejection of claim 1 and is incorporated herein), wherein the processing further comprises using the projection mapping (e.g. FOV) to determine(see ¶ [0189] as described for the rejection of claim 1 and is incorporated herein):
whether to retrieve the segments of the video representation(see ¶ ¶ [0190 - 0191] as described for the rejection of claim 1 and is incorporated herein); how to render the segments of the video representation(see ¶ [0196] as described for the rejection of claim 1 and is incorporated herein);
Ouedraogo fails to explicitly teach and after retrieving the segments of the video representation, output the segments of the video representation.  However Hirabayashi teaches and after retrieving the segments of the video representation (see ¶ [0060] as described for the rejection of claim 1 and is incorporated herein), outputting the segments of the video representation (see ¶ [0106] as described for the rejection of claim 1 and is incorporated herein).

In regard to claim 9, the combination of Ouedraogo and Hirabayashi teaches wherein the one or more processors are further configured to: determine whether an indication of the projection mapping (e.g. representation) used in the media presentation is present at a period level of the media presentation (see Hirabayashi ¶ [0059] as described for the rejection of claim 2 and is incorporated herein), and wherein the one or more processors are configured to determine, based at least in part on the data signaled at the adaptation set level of a media presentation description data structure (see Hirabayashi ¶ [0026] as described for the rejection of claim 2 and is incorporated herein), the projection mapping (e.g. representation)  used in the media presentation in response to determining that the indication of the projection mapping used in the media presentation is not present (e.g. representations having different attribute rates can be in different periods) at the period level of the media presentation (see Hirabayashi ¶ [0060] as described for the rejection of claim 2 and is incorporated herein).
The motivation to combine Hirabayashi with Ouedraogo is described for the rejection of claim 2 and is incorporated herein.
In regard to claim 10, the combination of Ouedraogo and Hirabayashi teaches wherein the one or more processors are further configured to: determine whether an indication of the projection mapping (e.g. representation) used in the media presentation is present at a period level of the media presentation (see Hirabayashi ¶ [0059] as described for the rejection of claim 3 and is incorporated herein), and wherein the one or more processors are configured to determine, based at least in part on the data signaled at the adaptation set level of a media presentation description data structure(see Hirabayashi ¶ [0026] as described for the rejection of claim 3 and is incorporated herein), the projection mapping (e.g. representation)  used in the media presentation in response to determining that the indication of the projection mapping used in the media presentation is present(e.g. representation is present with respect to the same segment)  at the period level of the media presentation(see Hirabayashi ¶ [0061] as described for the rejection of claim 3 and is incorporated herein.
The motivation to combine Hirabayashi with Ouedraogo is described for the rejection of claim 3 and is incorporated herein.
In regard to claim 11, the combination of Ouedraogo and Hirabayashi teaches wherein the one or more processors are further configured to: determine, based at least in part on data signaled at a period level (see Hirabayashi ¶ [0058] as described for the rejection of claim 4 and is incorporated herein) of a second media presentation (e.g. auxiliary image) (see Hirabayashi ¶ [0004] as described for the rejection of claim 4 and is incorporated herein), and without additional signaling at a representation level of the second media presentation (see Hirabayashi ¶ [0095] as described for the rejection of claim 4 and is incorporated herein), a projection mapping used in the second media presentation (see Hirabayashi ¶ [0024] as described for the rejection of claim 4 and is incorporated herein); process segments of a video representation of the second media presentation (see Hirabayashi ¶ [0059] as described for the rejection of claim 4 and is incorporated herein) based on the projection mapping used in the second media presentation (see Hirabayashi ¶ [0023] as described for the rejection of claim 4 and is incorporated herein).
The motivation to combine Hirabayashi with Ouedraogo is described for the rejection of claim 3 and is incorporated herein.
In regard to claim 12, the combination of Ouedraogo and Hirabayashi teaches wherein the one or more processors are further configured to: decode the segments of the video representation of the media presentation (see Ouedraogo ¶ [0132] as described for the rejection of claim 5 and is incorporated herein) based on the projection mapping (e.g. FOV) used in the media presentation (see Ouedraogo ¶ [0123] as described for the rejection of claim 5 and is incorporated herein); and output the decoded segments of the video representation of the media presentation to a display device (see Ouedraogo ¶ [0132] as described for the rejection of claim 5 and is incorporated herein).
In regard to claim 13, the combination of Ouedraogo and Hirabayashi teaches wherein the one or more processors are further configured to send the segments of the video representation of the media presentation to a client device (see Ouedraogo ¶ [0196] as described for the rejection of claim 6 and is incorporated herein).
In regard to claim 14, the combination of Ouedraogo and Hirabayashi teaches wherein the manifest file data structure comprises a media presentation description data structure (see Ouedraogo ¶ [0006] as described for the rejection of claim 7 and is incorporated herein).
In regard to claim 15, the combination of Ouedraogo and Hirabayashi teaches further comprising a receiver (e.g. client) configured to receive the media data (see Ouedraogo ¶ [0004] “. . . A media presentation generally comprises several media components such as audio, video, text, metadata and/or subtitles that can be sent from a server to a client device for being jointly played by the client device. Those media components are typically encoded individually into separate media streams and next, they are encapsulated into multiple media segments, either together or individually, and sent from a server to a client device for being jointly played by the latter. . .”).
In regard to claim 16, the combination of Ouedraogo and Hirabayashi teaches wherein the device comprises a wireless communication device (see Ouedraogo ¶ [0003] “. . . Streaming media data over a communication network typically means that the data representing a media presentation are provided by a host computer, referred to as a server, to a playback device, referred to as a client device, over the communication network. The client device is generally a media playback computer implemented as any of a variety of conventional computing devices, such as a desktop Personal Computer (PC), a tablet PC, a notebook or portable computer, a cellular telephone, a wireless handheld device, a personal digital assistant (PDA), a gaming console, a head-mounted device, and the like. The  and wherein the receiver is configured to demodulate, according to a wireless communication standard, a signal comprising the media data (see Hirabayashi ¶ [0217] “. . . The network 303 is a communication network serving as a communication medium. The network 303 can be configured as any type of the communication network and may be a wired communication network, a wireless communication network, or alternatively, both of them. For example, a wired local area network (LAN), a wireless LAN, a public telephone line network, a wide area communication network for a wireless mobile body such as so-called 3G line and 4G line . . .”).
The motivation to combine Hirabayashi with Ouedraogo is described for the rejection of claim 1 and is incorporated herein.  Additionally, the combination supports DASH over wireless communications.
In regard to claim 18, the combination of Ouedraogo and Hirabayashi teaches further comprising: determining whether to include an indication of the projection mapping  (e.g. representation) used in the media presentation at a period level of the media presentation  (The disclosure can be found in Hirabayashi ¶ [0059] and is described for the rejection of claim 2, along with the motivation to combine the references and is incorporated herein), and wherein including in the media data, the data signaled at the adaptation set level of a media presentation description  (The disclosure can be found in Hirabayashi ¶ [0269] and is described for the rejection of claim 2, along with the motivation to combine the references and is incorporated herein) that identifies the projection mapping(e.g. representation) used in the media presentation is performed in response to determining not to include the indication of the projection mapping  (e.g. representations having different attribute rates can be in different periods)  used in the media presentation at the period level of the media presentation  
In regard to claim 19, the combination of Ouedraogo and Hirabayashi teaches further comprising: determining whether to include an indication of the projection mapping (e.g. representation) used in the media presentation at a period level of the media presentation (The disclosure can be found in Hirabayashi ¶ [0059] and is described for the rejection of claim 3, along with the motivation to combine the references and is incorporated herein), and wherein including in the media data, the data signaled at the adaptation set level of a media presentation description  (The disclosure can be found in Hirabayashi ¶ [0026] and is described for the rejection of claim 3, along with the motivation to combine the references and is incorporated herein) that identifies the projection mapping (e.g. representation) used in the media presentation is performed in response to determining to include the indication of the projection mapping (e.g. using the representation that is present with respect to the same segment) used in the media presentation at the period level of the media presentation  (The disclosure can be found in Hirabayashi ¶ [0061] and is described for the rejection of claim 3, along with the motivation to combine the references and is incorporated herein).
In regard to claim 20, the combination of Ouedraogo and Hirabayashi teaches further comprising: including in the media data, data signaled at a period level  (The disclosure can be found in Hirabayashi ¶ [0058] and is described for the rejection of claim 4, along with the motivation to combine the references and is incorporated herein ) of a second media presentation  (e.g. auxiliary image) (The disclosure can be found in Hirabayashi ¶ [0004] and is described for the rejection of claim 4, along with the motivation to combine the references and is incorporated herein ) that identifies a projection mapping used in the second media presentation (The disclosure can be found in Hirabayashi ¶ [0024] and is described for the rejection of claim 4, along with the motivation to combine the references and is incorporated herein); and sending segments of a video representation of the second media presentation (The disclosure can be found in Hirabayashi ¶ [0059] and is described for the rejection of claim 4, along with the motivation to combine the references and is incorporated herein) based on the projection mapping used in the second media presentation  (The disclosure can be found in Hirabayashi ¶ [0023] and is described for the rejection of claim 4, along with the motivation to combine the references and is incorporated herein).
In regard to claim 23, the combination of Ouedraogo and Hirabayashi teaches wherein the one or more processors are further configured to: determine whether to include an indication of the projection mapping (e.g. representation)  used in the media presentation at a period level of the media presentation (The disclosure can be found in Hirabayashi ¶ [0059] and is described for the rejection of claim 2, along with the motivation to combine the references and is incorporated herein), and wherein the one or more processors are configured to include in the media data, the data signaled at the adaptation set level of a media presentation description data structure (The disclosure can be found in Hirabayashi ¶ [0269] and is described for the rejection of claim 2, along with the motivation to combine the references and is incorporated herein)  that identifies the projection mapping used in the media presentation in response to determining not to include the indication of the projection mapping (e.g. representations having different attribute rates can be in different periods) used in the media presentation at the period level of the media presentation (The disclosure can be found in Hirabayashi ¶ [0060] and is described for the rejection of claim 2, along with the motivation to combine the references and is incorporated herein).
In regard to claim 24, the combination of Ouedraogo and Hirabayashi teaches wherein the one or more processors are further configured to: determine whether to include an indication of the projection mapping used in the media presentation at a period level of the media presentation (The disclosure can be found in Hirabayashi ¶ [0059] and is described for the rejection of claim 3, along with the motivation to combine the references and is incorporated herein), and wherein the one or more processors are configured to include in the media data, the data signaled at the adaptation set level of a media presentation description data structure(The disclosure can be found in Hirabayashi ¶ [0026]  that identifies the projection mapping used in the media presentation in response to determining to include the indication of the projection mapping  (e.g. using the representation that is present with respect to the same segment) used in the media presentation at the period level of the media presentation(The disclosure can be found in Hirabayashi ¶ [0061] and is described for the rejection of claim 3, along with the motivation to combine the references and is incorporated herein)..
In regard to claim 25, the combination of Ouedraogo and Hirabayashi teaches wherein the device comprises a wireless communication device comprising a transmitter (e.g. server), wherein the transmitter is configured to modulate (see Ouedraogo   ¶¶ [0039-0042] “ . . . a method for streaming media data representing a capturing projection of a wide view of a scene, from a server to a client, the streamed media data making it possible for the client to render at least a portion of the wide view on a 3D geometric display surface or to render at least a portion of the wide view on a display surface according to at least two different viewpoints, the rendering comprising at least one rendering projection of media data representing a capturing projection of at least a portion of the wide view, the method being carried out in a server and comprising: transmitting, to the client, a description file including information on the media data representing a capturing projection of the wide view, the information including descriptive information relating to the capture of the wide view for producing the media data and descriptive information relating to a quality level of at least one spatial partition of the media data representing a capturing projection of the wide view; receiving, from the client, at least one request message to request at least one media data stream based on the description file; and  transmitting, to the client, in response to the at least one request message, media data corresponding to the at least one requested media data stream . . . “), according to a wireless communication standard, a signal comprising the media data  (see Hirabayashi ¶ [0217] “. . . The network 303 is a communication 
The motivation to combine Hirabayashi with Ouedraogo is described for the rejection of claim 1 and is incorporated herein.  Additionally, the combination supports DASH over wireless communications.
Conclusion
There are prior art made of record which are not relied upon but are considered pertinent to applicant’s disclosure.  They are listed on the PTO-892 accompanying this action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES N FIORILLO whose telephone number is (571)272-9909.  The examiner can normally be reached on 7:30 - 5 PM Mon - Fri..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John A. Follansbee can be reached on 571-272-3964.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-

/JAMES N FIORILLO/Examiner, Art Unit 2444